Me Justice Wole
delivered the opinion of the Court.
In this case, Encarnación Rodríguez, a watchman, was arrested while on his way from the place of his employment to his own house. The government contends that he traveled five or six kilometers on the highroad. This distance may .or may not he important for determining how far a watchman may travel on a highroad, hut as a matter of accuracy, a witness finally said that the defendant traveled about four or five cnerdas and this is the only proof of the government on the distance traveled. A cuerda, the Spanish equivalent of an acre, is a little over two-hundred feet square, and it is the linear distance of two hundred feet to which the witness referred. So that Encarnación Rodríguez only traveled possibly one thousand feet, or something less than one-fourth of a mile.
The facts were that Encarnación Rodríguez was especially enjoined to keep a careful watch because of threatened stealing of horses.
In practically every other way, the case has been covered by People v. Bosch, ante, p. 711, decided today.
The judgment should be reversed and the defendant discharged.
Mr. Justice Hutchison concurs in the result.
The Chief Justice and Mr. Justice Aldrey dissented.